Citation Nr: 0108248	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  95-20 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to February 
1970.

In the veteran's substantive appeal dated and received in 
June 1995, the veteran indicated that he desired a hearing at 
his local regional office (RO) before a member of the Board 
of Veterans' Appeals (Board).  The record reflects that a 
hearing was scheduled for February 5, 2001, and the veteran 
was notified of the date in writing in December 2000 and 
again in January 2001.  Thereafter, the record reflects that 
the veteran failed to attend the hearing.  Therefore, the 
Board will proceed with its review based on the evidence 
currently on file.

FINDINGS OF FACT

1. Hepatitis A was shown in service.

2.  The evidence submitted in support of the claim does not 
establish disabling residuals of Hepatitis A.

3.  The evidence submitted in support of the claim does not 
establish the presence of Hepatitis B or Hepatitis C in 
service, or of the presence of disabling residuals of 
Hepatitis B or Hepatitis C post service.


CONCLUSION OF LAW

Disability due to residuals of hepatitis was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to make a 
showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board of Veterans' Appeals (Board) must point out that 
the existence of disability is a statutory requirement quite 
independent of any previous law or case law based upon the 
concept of a well-grounded claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
(Emphasis in original.) See U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.")  In other words, the recent legislative 
change that eliminated the concept of a well-grounded claim 
did not in any way alter the basic statutory requirement that 
there must be a present disability before service connection 
may be granted.

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that a claim for service connection was "well grounded" 
when three basic elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while this case law regarding a well-
grounded claim is no longer controlling for the proposition 
that the claimant must come forward initially with these 
three elements to establish a well-grounded claim, this case 
law with respect to what constitutes "competent" evidence 
to establish critical facts remains both compelling and 
controlling.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the Department 
of Veterans Affairs (VA) is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect that the veteran was treated 
for infectious hepatitis in August and September 1969.  The 
veteran was admitted to the hospital for six days and 
released.  No further details were provided.  The veteran 
underwent a separation physical examination in February 1970.  
Although the report of examination is partially water 
damaged, it is clear that no notations pertaining to 
hepatitis appear in the physicians summary, the summary of 
defects and diagnoses, or the notes and significant or 
interval history sections of the report.

Post-service medical records reveal that in December 1993 Dr. 
R.W.M. made a diagnosis of chronic hepatitis.  Laboratory 
tests reflected that the veteran was negative for hepatitis B 
and hepatitis A AB.  The veteran's hepatitis A test was 
positive.  The report stated that some hepatic dysfunction 
was expected in the future, but the veteran was capable of 
being gainfully employed.  

The VA examined the veteran in August 1994.  The report 
reflects that the veteran had hepatitis A by history and had 
recovered without residual liver disease.  The veteran denied 
intravenous (IV) drug use and sexual promiscuity.  The 
diagnosis was hepatitis A, by history without residual 
sequelae.  The result of the hepatitis C AB laboratory test 
was negative.  

The VA examined the veteran again in October 2000.  The 
medical report reveals a history of hepatitis A in 1969, 
which resolved with no evidence of any recurrent liver 
abnormality and good health for the past several years with 
some fatigability in 1993.  Referring to the positive 
hepatitis A result from 1993, the report states that the test 
showed the presence of hepatitis A antibodies and negative 
results for hepatitis B and C.  The veteran denied any 
history of blood transfusion, use of illicit drugs or IV 
drugs of any kind, shared needles or contact with anyone with 
an active hepatitis infection.  The report notes that the 
veteran did have a tattoo on his right upper arm since 1968.  
The report reflects that currently the veteran was feeling 
fine and asymptomatic.  The veteran showed no clinical or 
serological evidence of chronic hepatitis.  Laboratory 
results from October 2000 were negative for hepatitis 
immunoglobulin M antibody (IgM AB), hepatitis B antibody (HBS 
AB), hepatitis B surface antigen (HBsAg) and hepatitis C 
antibody.  The report states that hepatitis A is an acute 
illness that always clears up and a diagnosis of chronic 
hepatitis A is not possible.  



II.  Analysis

The record establishes beyond dispute that the veteran 
experienced an acute episode of hepatitis during service.  
Thus, this condition was "noted"; however, the veteran was 
treated and the condition resolved without residuals.  The 
Board would emphasize that entitlement to service connection 
depends squarely upon whether the medical evidence 
demonstrates post-service disability linked to the same 
disease shown in service.  

Although Dr. M diagnosed "chronic" hepatitis in 1993, he 
did not distinguish what specific form of hepatitis the 
veteran experienced in service or currently.  The physician 
made no findings of current disability expressly tied to the 
"chronic" hepatitis.  He described the veteran's subjective 
complaints, the laboratory results, and noted "slight 
tenderness in the hepatic area" without organomegaly.  His 
report states that the physician expected the veteran to 
develop "hepatic dysfunction in the future."  As one of the 
regulations points out, a diagnosis that simply uses the word 
"chronic" is insufficient to establish a chronic disease in 
service.  38 C.F.R. § 3.303(b).  It also is insufficient to 
establish definitively a chronic disability post service. 

According to the October 2000 VA medical report, hepatitis A 
is the only form of hepatitis confirmed by laboratory studies 
in this case.  By definition, hepatitis A is an acute 
condition that always clears up and cannot be chronic.  The 
Board finds this report, which is consistent with the 1994 VA 
examination, is entitled to great weight since it addresses a 
critical question in this case of what form of hepatitis the 
veteran experienced in service.  The private physician's 
report does not address this question and therefore it is 
entitled to far less probative weight.  The Board has no 
doubt about the veteran's good faith in bringing this claim 
and can sympathize with why he became concerned when a 
physician told him he has "chronic" hepatitis.   But the 
ultimate conclusion here is that there is no residual 
disability due to the episode of hepatitis A in service.  The 
veteran has no other form of hepatitis and thus no residual 
disability due to hepatitis.  In this circumstance where the 
clear weight of the most probative evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.

The Board further finds that a remand for further development 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A) is not warranted because its mandates have 
been met or exceeded by the RO.  The record reflects that the 
veteran has not alleged the existence of any service medical 
records, or any other Federal government records, not already 
in the claims file.  Therefore, the Board does not find that 
there is any allegation of outstanding, existing evidence 
that could substantiate the claim that has not already been 
obtained.  On the other hand, the VA has obtained two 
examinations and an opinion.  The veteran has been advised of 
the evidence necessary to substantiate the claim and has 
submitted such evidence.  Since the record is complete, the 
requirement that the RO advise the veteran as to the division 
of responsibilities between VA and the veteran in developing 
the record is moot.  Finally, the Board notes that both the 
private and the VA laboratory testing are in accord as to the 
nature of the episode of hepatitis the veteran experienced in 
service.  Because in this particular circumstance this 
finding controls the outcome, there is no reasonable 
possibility that any other development action could 
substantiate the claim.   

The Board further notes that while the RO did not adjudicate 
the claim on the merits, since its denial was predicated on 
the same essential flaw, i.e., no current disability, the 
Board finds that the RO's basis for denial does not 
constitute prejudicial error.  Sanchez v. Derwinski, 2 Vet. 
App. 330, 333 (error is harmless if it does not change the 
resolution of appellant's claim).  Accordingly, the Board's 
consideration of his claim at this time is not prejudicial to 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

Entitlement to service connection for hepatitis is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

